Exhibit 10.1

 

ALTISOURCE PORTFOLIO SOLUTIONS S.A.
CASH RETENTION AWARD AGREEMENT

 

THIS CASH RETENTION AWARD AGREEMENT (the “Award Agreement”) is made as of
April 15, 2015 (the “Grant Date”), between Altisource Portfolio Solutions S.A.,
a Luxembourg société anonyme (together with its subsidiaries and affiliates, the
“Company”) and [·] (the “Participant”).

 

WHEREAS, the Company desires to award Participant the right to receive a cash
retention incentive to further the objectives of the Company.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:

 

1.                                      AWARD

 

Subject to the requirements of Sections 2, 3 and 4, the Participant is hereby
awarded the right to receive a cash incentive of $           (the “Cash Award”)
on March 31, 2017 (the “Payment Date”).

 

2.                                      SERVICE REQUIREMENT

 

Except as set forth in Section 3, the Participant must be continuously employed
by the Company or one of its subsidiaries through and on the Payment Date. In no
event shall the granting of the Cash Award or its acceptance by Participant give
or be deemed to give Participant any right to continued employment by the
Company or any of its subsidiaries.

 

3.                                      ACCELERATION OF PAYMENT

 

A.                                    If, prior to the Payment Date, the
Participant’s employment is terminated by the Company without Cause, the Cash
Award shall be paid within thirty days of the date of such termination of
employment.

 

B.                                    If a Change of Control/Restructuring Event
occurs prior to the Payment Date:

 

(1)                     on or prior to the six (6) month anniversary of the
Grant Date (i.e., October 15, 2015), fifty percent (50%) of the Cash Award will
become payable and the remaining Cash Award shall be forfeited;

 

(2)                     after the six (6) month anniversary of the Grant Date
but on or prior to the eighteen (18) month anniversary of the Grant Date (i.e.,
October 15, 2016), seventy-five percent (75%) of the Cash Award will become
payable and the remainder of the Cash Award shall be forfeited; or

 

(3)                     after the eighteen (18) month anniversary of the Grant
Date, one hundred (100%) of the Cash Award will become payable.

 

--------------------------------------------------------------------------------


 

Payment shall occur on the six (6) month anniversary of the Change of
Control/Restructuring Date or on the Payment Date, whichever is earlier.

 

4.              FORFEITURE OF CASH AWARD

 

If prior to the Payment Date, the Participant’s employment is terminated (a) by
the Company for Cause; (b) as a result of Disability or death; or (c) by the
Participant (including as a result of retirement), this Award Agreement shall
terminate and the Cash Award shall be automatically forfeited.

 

5.              DEFINITIONS

 

A.                                    As used herein, the term “Cause” shall
mean, as reasonably determined by the Board (excluding the Participant, if
he/she is then a member of the Board) either (i) any willful or grossly
negligent conduct (including but not limited to fraud or embezzlement) committed
by the Participant in connection with the Participant’s employment by the
Company which conduct in the reasonable determination of the Board has had or
will have a material detrimental effect on the Company’s business or (ii) the
Participant’s conviction of, or entering into a plea of nolo contendere to, a
felony involving fraud or embezzlement, whether or not committed in the course
of the Participant’s employment with the Company. For avoidance of doubt,
termination of employment as a result of a business reorganization or reduction
in force will be deemed termination without Cause for purposes of the Restricted
Share Award.

 

B.                                    As used herein, “Change of
Control/Restructuring Date” shall mean either the date (i) which includes the
“closing” of the transaction which makes a Change of Control/Restructuring Event
effective if the Change of Control/Restructuring Event is made effective through
a transaction which has a “closing” or (ii) a Change of Control/Restructuring
Event is reported in accordance with applicable law as effective to the
Securities and Exchange Commission if the Change of Control/Restructuring Event
is made effective other than through a transaction which has a “closing.”

 

C.                                    As used herein, a “Change of
Control/Restructuring Event” shall mean (i) the acquisition by any person or
entity, or two or more persons and/or entities acting in concert, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), of outstanding shares of
voting stock of the Company at any time if after giving effect to such
acquisition, and as a result of such acquisition, such person(s) or entity(ies)
own more than fifty percent (50%) of such outstanding voting stock, (ii) the
sale in one or more transactions of substantially all of the Company’s assets to
any person or entity, or two or more persons and/or entities acting in concert,
or (iii) the merger, consolidation or similar transaction resulting in a
reduction of the interest in the Company’s stock of the pre-transaction
stockholders to less than fifty percent (50%) of the post-transaction
ownership.  To the extent the Participant’s employment agreement conflicts with
the Change

 

2

--------------------------------------------------------------------------------


 

of Control/Restructuring Event definition set forth in the immediately preceding
sentence, the Participant’s employment agreement will govern.

 

D.                                    As used herein, the term “Disability”
shall mean a physical or mental impairment which, as reasonably determined by
the Board of Directors, renders the Participant unable to perform the essential
functions of his employment with the Company, even with reasonable accommodation
that does not impose an undue hardship on the Company, for more than one hundred
and eighty (180) days in any twelve (12) month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

I hereby agree to and accept the terms of this Award Agreement.

 

 

 

Participant

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Altisource Portfolio Solutions S.A.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Attested by:

 

 

Name:

 

 

 

3

--------------------------------------------------------------------------------